Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:The prior arts of record fail to teach or reasonably suggest the method of operating an apparatus, the apparatus as recited in claim(s) 1, 10, 19 and 22 as follow:

Claim 1:
“determining whether power loss to the apparatus during programming of user data to a grouping of memory cells of the apparatus is indicated; and 
in response to determining that power loss to the apparatus during programming of the user data to the grouping of memory cells is indicated: 
checking feature settings of the apparatus to determine a location of the apparatus containing an address of the grouping of memory cells; and 
recovering the address of the grouping of memory cells from the determined location.”

Claim 10:
“an array of memory cells; and a controller for access of the array of memory cells, wherein the controller is configured
to cause the apparatus to: determine whether power loss to the apparatus during programming of user data to a grouping of memory cells of the apparatus is indicated; 
check feature settings of the apparatus to determine a location of the apparatus containing an address of the grouping of memory cells; and
recover the address of the grouping of memory cells from the determined location.”

Claim 19:
“an array of memory cells; and a controller for access of the array of memory cells, wherein the controller, during an
initialization process for the apparatus, is configured to cause the apparatus to: determine whether power loss to the apparatus during programming of user data to a grouping of memory cells of the apparatus is indicated; and in response to determining that power loss to the apparatus during programming of the user data to the grouping of memory cells is indicated: check feature settings of the apparatus to determine a location of the apparatus containing an address of the grouping of memory cells; and 
recover the address of the grouping of memory cells from the determined location”.
	Claim 22: 
“an array of memory cells: and 
a controller for access of the array of memory cells. wherein the controller, during an initialization process for the apparatus, is configured to cause the apparatus to: 

when power loss is indicated: 
check feature settings of the apparatus to determine a location of the apparatus containing an address of the grouping of memory cells: and 
recover the address of the grouping of memory cells from the determined location”.
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.
Thus, claims 1-23 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111